Title: To Alexander Hamilton from Ebenezer Stevens, 1 December 1794
From: Stevens, Ebenezer
To: Hamilton, Alexander


New York 1 December 1794
Dear Sir,
I will thank You to direct John Lamb Esqr to make me a further advance on account of the United States for fortifying the Harbour of New York. I have vouchers for the whole amount of the appropriation made by Congress and will forward them to the proper office agreeable to Your written instructions to Mr Lamb under date of the 13. of April last. I wish to be informed whether the Chief Engineer and his assistants Salaries are to come out of the above appropriation or not.
I am   Very truly Yours
Ebenezer Stevens
 